Case: 14-10340     Date Filed: 07/21/2014   Page: 1 of 6


                                                            [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 14-10340
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket No. 0:13-cr-60195-DMM-1



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                      versus

TONY CYRIL FULLER,

                                                            Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                                 (July 21, 2014)

Before TJOFLAT, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

     Tony Cyril Fuller appeals his conviction for being a felon in possession of a
                  Case: 14-10340        Date Filed: 07/21/2014       Page: 2 of 6


firearm and ammunition, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2).1 Fuller

raises one issue: Whether the District Court erred in denying his motion to

suppress a firearm and ammunition Detectives of the Lauderhill, Florida, Police

Department obtained during a warrantless search of his backyard and statements he

made following his arrest.

       Fuller argues that although the detectives were engaged in the “hot pursuit”

of a stolen-car suspect, their approximately 12-minute pursuit of the suspect had

become “cold” by the time one of the detectives entered his backyard. We find no

error in the court’s ruling and accordingly affirm.

                                                  I.

       The circumstances under which the police wound up in Fuller’s backyard, as

depicted at the hearing on Fuller’s motion to suppress, are these. On June 10,

2013, at 1:48 p.m., as Detective LaGrasta, his partner, Detective Session, and

another detective of the Lauderhill Police Department were attempting to stop a

stolen automobile, the car’s three male occupants jumped out while the car was

rolling and ran.2 Two went west, a third east. LaGrasta and Session ran after the

two headed west; the third detective remained on the scene, at 3321 N.W. 6th

Court. Detective LaGrasta quickly caught one of the two suspects, the driver of


       1
          As of the date of his arrest, Fuller had been convicted of multiple felonies—six as a
juvenile and four as an adult—and thus was prohibited from possessing a firearm.
       2
           After the suspects jumped out of the car, it crashed into a house.
                                                  2
              Case: 14-10340     Date Filed: 07/21/2014   Page: 3 of 6


the car, in the backyard of a house on NW 6th Street, and handed him over to

officers who had arrived at the scene. LaGrasta then hailed a passing motorist

who drove him to the 3300 block of 4th Court, where his lieutenant was after the

second suspect who was running through backyards on 4th Court. At this point,

Detective Ramos, who was driving nearby, said in a radio transmission that two

suspicious people were in the backyard at 3461 4th Court. LaGrasta went there.

Fuller was living at that address with his girlfriend, Sabrina Hampton.

      The lot at 3461 N.W. 4 t h Court contains a small house with a lawn in

front and on the sides, and a backyard enclosed by a chain-link fence with a gate

and, on one side, a neighbor’s wooden fence. The fence gate was open. Detective

LaGrasta ran around the house and looked into the backyard. He saw Fuller and

Hampton in the backyard sitting up against the neighbor’s wooden fence. Fuller

eyeballed LaGrasta, who was wearing tactical gear with a police insignia and

standing 15 to 20 feet away, and immediately removed a gun from his waistband

and dropped it into a trash can he was sitting on. At that point, LaGrasta,

concerned for his safety, entered the backyard, ordered Fuller to the ground,

removed a loaded firearm, a .45 caliber Taurus, from the trash can, and placed

Fuller in handcuffs. He searched Fuller and found cocaine powder and a straw

with cocaine residue. Detective Session, who had entered the backyard from the

other side of the house, told LaGrasta that Fuller was not the man he was chasing.


                                          3
              Case: 14-10340     Date Filed: 07/21/2014    Page: 4 of 6


      Fuller was detained at 1:59 pm, just eleven minutes after LaGrasta and

Session began their the pursuit of the suspects, and LaGrasta read him his Miranda

rights. He waived his rights and responded to LaGrasta’s questions. He admitted

owning the firearm; he said he’d purchased it on the street in Ft. Lauderdale for $250.

                                          II.

      We review the District Court’s denial of Fuller’s motion to suppress as a

mixed question of law and fact. United States v. Franklin, 694 F.3d 1, 7 (11th Cir.

2012). We accept the court’s factual findings in resolving an exigent circumstance

issue unless the findings are clearly erroneous. Id. “We determine de novo

whether the court erred in applying the law to those facts.” Id. (quoting United

States v. Bradley, 644 F.3d 1213, 1261 (11th Cir. 2011)).

      The Fourth Amendment protects persons and their “houses, papers, and

effects” from “unreasonable searches and seizures.” U.S. Const. amend. IV. This

protection extends to the curtilage of a person’s home, which is “part of the home

itself for Fourth Amendment purposes.” See Florida v. Jardines, __ U.S. __, 133
S. Ct. 1409, 1414, 185 L. Ed. 2d 495 (2013) (quoting Oliver v. United States, 466
U.S. 170, 180, 104 S. Ct. 1735, 1742, 80 L. Ed. 2d 214 (1984)); United States v.

Dunn, 480 U.S. 294, 300, 107 S. Ct. 1134, 1139, 94 L. Ed. 2d 326 (1987). The

Supreme Court has defined the curtilage as the area around the home that harbors

those intimate activities associated with domestic life and the privacies of the


                                          4
              Case: 14-10340       Date Filed: 07/21/2014   Page: 5 of 6


home. Dunn, 480 U.S. at 300, 107 S. Ct. at 1139. Thus, “[w]henever government

agents enter into the curtilage they necessarily intrude upon the individual’s

reasonable expectation of privacy.” United States v. Jackson, 588 F.2d 1046, 1053

(5th Cir. 1979).

      Under the Fourth Amendment, “searches and seizures inside a home without

a warrant are presumptively unreasonable.” Franklin, 694 F.3d at 7 (quoting

Payton v. New York, 445 U.S. 573, 586, 100 S. Ct. 1371, 1380, 63 L. Ed. 2d 639

(1980)). However, a warrantless search or seizure of a home may be justified

“where both probable cause and exigent circumstances exist.” Id. (quoting United

States v. Tobin, 923 F.2d 1506, 1510 (11th Cir. 1991)). The government bears the

burden of proving an exception to the warrant requirement. United States v.

Holloway, 290 F.3d 1331, 1337 (11th Cir. 2002). The exigent circumstances

doctrine applies only when there is a compelling need for official action, but no

time for law enforcement to secure a warrant. Id. at 1334. The exigent

circumstances doctrine extends to situations involving “danger of flight or escape,

loss or destruction of evidence, risk of harm to the public or the police, mobility of

a vehicle, and hot pursuit.” Id.

      Under the hot pursuit doctrine, police officers may enter premises without a

warrant when they are in hot pursuit of a fleeing suspect. See United States v.

Santana, 427 U.S. 38, 42–43, 96 S. Ct. 2406, 2409–10, 49 L. Ed. 2d 300 (1976). A


                                           5
              Case: 14-10340      Date Filed: 07/21/2014   Page: 6 of 6


“hot pursuit means some sort of chase, but it need not be an extended hue and cry

‘in and about [the] public streets.’” Id. at 42–43, 96 S. Ct. at 2410. The Supreme

Court has indicated that a claim of hot pursuit is “unconvincing” where there was

“no immediate and continuous pursuit of the petitioner from the scene of a crime.”

Welsh v. Wisconsin, 466 U.S. 740, 753, 104 S. Ct. 2091, 2099, 80 L. Ed. 2d 732

(1984).

      During the approximately 12 minutes between the suspects’ fleeing from the

stolen car and Detective LaGrasta’s arrival at Fuller’s yard, LaGrasta and other

detectives were engaged in a single pursuit that was continuous from the time the

suspects fled the stolen car to the moment LaGrasta entered Fuller’s back yard.

See Welsh, 466 U.S. at 753, 104 S. Ct. at 2099; Santana, 427 U.S. at 42–43, 96 S.

Ct. at 2409–10. Fuller does not challenge LaGrasta’s search and detention after he

entered the backyard. What he challenges is whether LaGrasta’s entry was

justified by exigent circumstances because the “hot pursuit” had grown cold. We

agree with the District Court that pursuit had not grown cold. LaGrasta was

engaged in an uninterrupted pursuit, aided by an ongoing dispatch transmission;

hence, his entry was justified.

      AFFIRMED.




                                          6